FILED
                             NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELLIOT NILSSON GARCIA-CASTRO,                    No. 12-71929

               Petitioner,                       Agency No. A072-321-175

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Elliot Nilsson Garcia-Castro, a native and citizen of El Salvador, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reconsider its prior order denying his motion to reopen deportation

proceedings. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Castro’s undisputed deportability for a controlled-substance violation

under former 8 U.S.C. § 1231(a)(2)(B)(i) precludes us from considering his abuse-

of-discretion challenge to the BIA’s decision denying his motion to reconsider.

See 8 U.S.C. § 1252(a)(2)(C); Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir.

2009) (per curiam); see also Ghahremani v. Gonzales, 498 F.3d 993, 998 n.5

(9th Cir. 2007) (“[W]ithdrawal of judicial review over final orders of deportation

also withdraws jurisdiction from motions to reconsider . . . for those aliens

deportable for having committed a crime enumerated in the statute.” (citation

omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     12-71929